Citation Nr: 1739922	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-31 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran is represented by:  Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1968 to December 1970, including service in the Republic of Vietnam.  His awards include three Purple Hearts and a Bronze Star.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department        of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD resulted in, at most, impairment more nearly approximating occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a March 2010 rating decision, service connection was granted for PTSD, and a      10 percent rating was assigned, effective September 21, 2009.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 10 percent rating is warranted when there is occupational        and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R.       § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability      to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks,     chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting         the ability to function independently, appropriately, or effectively; impaired   impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating    the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF         score,    is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational         and social impairment.  38 C.F.R. § 4.126(a) (2016).  

A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   See DSM-IV.  A GAF score between 51 and 60 indicates moderate symptoms    (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In an October 2009 written statement, the Veteran indicated that he experienced symptoms of panic attacks, episodes of depression, night sweats, and alcohol abuse.  In a subsequent written statement, the Veteran's wife indicated that she could no longer sleep in the same bedroom as the Veteran because his night sweats, jumping, and jerking became unbearable.  
	
The Veteran underwent a VA examination in December 2009, during which he reported symptoms of intrusive recollections, hyperarousal, avoidance, irritability,   and difficulty falling and staying asleep.  The examiner indicated that the Veteran's symptoms were mild, but constant. The Veteran reported a long history of inter-personal difficulties and a tendency to isolate himself socially.  He also reported avoiding things that reminded him of war as well as loud places that could make him easily startled.  The Veteran reported working as a crane operator for the past 21 years and described himself as a dependable employee.  He denied having difficulties with coworkers or supervisors; however, he stated that his job did not require much contact with other people.  It was noted that he cried, isolated, and preferred his current job assignment because he could keep to himself.  The Veteran appeared appropriately dressed and groomed; his behavior was adequate; his speech was normal; his mood was somewhat anxious; and his affect was appropriate.  The examiner noted that the Veteran's eye contact could not be assessed because he wore dark glasses throughout the interview.  There was no evidence of hallucinations, delusions, obsessions, compulsions, phobias, or impairment of thought process, cognitive function, or memory.  A GAF score of 70 was assigned.

VA treatment records from 2011 indicate that the Veteran sought mental health treatment at the encouragement of his family after attempting to repress his symptoms for many years.  The Veteran reported symptoms of anxiety, depressed mood, re-experiencing, hyperarousal, hypervigilance, nightmares, sleep disturbance, irritability, outbursts of anger, avoidance, feelings of detachment or estrangement from others, difficulty establishing and maintaining effective work and social relationships, and feelings of guilt and self-blame.  He reported little interest or pleasure in doing things and feeling down, depressed, or hopeless nearly every     day.   He reported occasional passive suicidal ideations, but denied any plan or intent to harm himself.  He also reported a history of self-medicating with alcohol, marijuana, and cocaine for many years after returning from Vietnam, but denied    any drug use since 2008.  The Veteran indicated that he often woke up fighting and sweating during the night, which had a negative impact on his relationship with his wife.  He reported having regular contact with his siblings and having people he associated with, but denied getting close to anyone.  He noted that his marriage to 
his previous wife ended due to his PTSD symptoms. The Veteran reported improved sleep with Trazodone, but stated that he still only slept about five hours a night        and felt tired throughout the day.  The Veteran reported functioning well at work; however, work was listed as an Axis IV psychosocial and environmental stressor.  GAF scores were assigned ranging between 60 and 65.

The record shows that the Veteran also attended weekly group therapy sessions, during which his appearance and behavior were appropriate, speech and thought process were coherent, attention and concentration were adequate, and insight and judgment were fair.  It was noted that the Veteran initially wore dark sunglasses during group therapy, but he eventually took them off and exhibited fair eye contact when socializing with others in the group.  

The Veteran underwent another VA examination in September 2012, during which he reported an increase in nightmares and irritability after attending group therapy.  He also reported continued symptoms of avoidance, feelings of detachment or estrangement from others, difficulty falling or staying asleep, outbursts of anger, hypervigilance, and difficulty establishing and maintaining effective work and social relationships.  The Veteran reported being married to his current wife since 2000 and working full-time for a welding company.  The examiner noted that         the Veteran was appropriately dressed and groomed with good personal hygiene.  Concentration, attention, insight, and judgment were adequate.  His mood was euthymic with congruent affect, and his speech was normal. There was no evidence of hallucinations, delusions, obsessions, compulsions, phobias, or deficiencies        in cognition or memory.  The examiner characterized the Veteran's level of impairment as occupational and social impairment with occasional decrease in    work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine, self-care and conversation.

During the April 2017 Board hearing, the Veteran testified that his PTSD symptoms worsened after attending counseling because it brought up a lot of memories from Vietnam.  He reported increased anxiety attacks and symptoms of hypervigilance, anger, and nightmares.  He also reported continuing to wake up during the night screaming and sweating, which has taken a toll on his marriage because he and his wife stopped sleeping in the same room.  He also reported constantly being aware of his surroundings at night and often getting out of bed to look around whenever    he heard a noise.  The Veteran testified that he had difficulty waking up in the mornings after he started taking Trazadone. As a result, he was late for work a few times and received warnings from his supervisor.  However, the Veteran indicated that he was able to keep his job and continue working until his retirement. He also stated that he tended to isolate himself socially, had difficulty trusting people, and did not engage in any hobbies.

Upon review of the record, the Board finds that the evidence more nearly approximates a 50 percent rating for PTSD. The record establishes that the Veteran endorsed symptoms of anxiety, panic attacks, episodes of depression, irritability, outbursts of anger, intrusive recollections, nightmares, sleep disturbance, night sweats, hyperarousal, hypervigilance, re-experiencing, avoidance, passive suicidal ideations, and feelings of guilt, self-blame, and hopelessness.  With respect to social functioning, the record shows that the Veteran generally isolated himself socially, had difficulty trusting people, and felt detached or estranged from others.  He reported little interest or pleasure in doing things and denied having any hobbies.  He also reported sleeping in a separate bedroom from his wife due to the severity of his night sweats and sleep disturbance, which negatively affected his marriage.  With respect to occupational functioning, the record shows that the Veteran maintained steady employment until his retirement and denied any difficulties with coworkers or supervisors.  However, the record shows that work was listed as an Axis IV psychosocial and environmental stressor even though the Veteran's job required little contact with others.  He also reported difficulty establishing and maintaining effective work relationships and crying and isolating himself from others at work. After starting Trazadone, the Veteran reported daytime fatigue and difficulty waking up in the mornings, which resulted in warnings from his supervisor.  Based on the foregoing,     and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's overall disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  Thus, an initial 50 percent rating is warranted.

The Board finds that a rating in excess of 50 percent is not warranted at any point during the period under review, as the evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record shows that         the Veteran maintained employment, remained married to his wife since 2000, maintained personal hygiene, and exhibited normal behavior, speech, thought process, and memory.  There was no evidence of impaired impulse control, spatial disorientation, obsessional rituals, or near-continuous panic or depression affecting the ability to function independently.  Although the Veteran reported occasional passive suicidal ideations, he denied any plan or intent, and as found above, there is no indication that such passive suicidal ideations resulted in social and occupational 
impairment with deficiencies in most areas. Ultimately, it is the impact on functioning that results from the symptomatology that dictates the evaluation to be assigned.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) ("[38 U.S.C.A.]         § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas").  Accordingly, a rating in excess of 50 percent is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's PTSD a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

An initial rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


